Citation Nr: 1118372	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  06-01 491	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1973 to December 1977.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In August 2008 the Veteran testified at a Travel Board hearing in Oakland, California, before the undersigned Veterans Law Judge.  A transcript of the hearing is in the claims file.

In September 2009 the Board remanded the matter for further development; and in February 2011 the RO granted the benefit sought on appeal.  When the RO granted the benefit, the effective date assigned was February 24, 2006, and it was noted that this was the date of receipt of the Veteran's claim.  This is erroneous.  The Veteran's claim for this condition was received on March 29, 2004, and it was that claim that led directly to this appeal to the Board.  Although the Veteran has not, to the Board's knowledge, disagreed with the effective date, the undersigned feels the Board still has an obligation to bring such possible error to the RO's attention.  Therefore, when this file is returned to the RO, the question of the effective date should be considered.


FINDING OF FACT

In a rating decision dated in February 2011, and prior to promulgation of a decision by the Board in the appeal, the RO granted the benefit sought on appeal; namely, service connection for degenerative joint disease of the left ankle (claimed as a left ankle disability).



CONCLUSION OF LAW

As the Veteran's appeal for service connection for a left ankle disorder has been fully resolved by the RO in the Veteran's favor, the Board has no jurisdiction in this matter.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 19.4 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a December 2004 rating decision the RO denied service connection for a left ankle disorder, which the Veteran appealed.

In August 2008 the Veteran testified before the undersigned Veterans Law Judge regarding his claim for service connection, and in September 2009 the Board remanded the matter for additional development.

On remand the Appeals Management Center (AMC) duly completed the requested development, and in a February 2011 rating decision, the AMC granted the Veteran's claim for service connection for degenerative joint disease of the left ankle (claimed as a left ankle disability) with an evaluation of 10 percent effective February 24, 2006; the date of the Veteran's claim.  

In a letter dated March 10, 2011, the AMC notified the Veteran that his claim for service connection for "degenerative joint disease of the left ankle (claimed as a left ankle disability) associated with right knee anterior cruciate ligament tear with degenerative changes and cartilaginous loss of the medial compartment s/p meniscectomy" had been granted with an evaluation of 10 percent effective February 24, 2006.  In the accompanying rating decision, the AMC informed him:
This rating decision represents a total grant of benefits sought on appeal for this issue.  As such, this issue is considered resolved in full. 

As the appeal for service connection has been fully resolved in the Veteran's favor, the Board does not have appellate jurisdiction over this issue and it is dismissed.  38 U.S.C.A. § 7105.

However, the AMC erroneously issued a Supplemental Statement of the Case in March 2011 characterizing the issue on appeal as "entitlement to a higher evaluation for left ankle condition," and the case was then returned to the Board.  As the Veteran has not appealed any aspect of the February 2011 grant of service connection for a left ankle disability, the Board does not have jurisdiction over this claim.

However, the Veteran is hereby advised that the appeal period for the February 2011 rating decision expires on March 10, 2012, and he remains free to submit a notice of disagreement to his local RO if he desires to do so.  


ORDER

The appeal for service connection for a left ankle disorder is dismissed.




		
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


